DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Circello et al. (USPN 10,210,040).
Regarding claim 1, Circello teaches an apparatus comprising: physical (PHY) layer circuitry to decode a physical layer packet, wherein the physical layer packet comprises: a first bit sequence corresponding to a first ordered set, and a second bit sequence corresponding to a second ordered set, the first bit sequence immediately adjacent to the second bit sequence, wherein the first ordered set comprises eight bytes and the second ordered set comprises eight bytes [Fig. 2A, Col. 2, lines 38-43, the data sequence can be from 8 bytes to 128 kilobytes hence two eight byte sets are there]; and physical layer circuitry to determine a presence or absence of bit errors from the first bit sequence and the second bit sequence based on a comparison of the first and second bit sequences against expected values for the first and second bit sequences [Col. 2, lines 48-58 and Col. 4, lines 1-42, compares the bit sequences to determine for the presence of bit errors, comparator 154 in Fig. 1B is used to compare the bits].

Regarding claim 4, Circello teaches reading the eight bytes of the first ordered set [Col. 2, lines 31-66]; and checking that five of the eight bytes match an expected type of ordered set [Col. 2, lines 31-66, checks all bytes and bits hence five of the eight bytes are checked with the expected data].
Regarding claim 5, Circello teaches determining that five of the eight bytes do not match an expected type of ordered set [Col. 4, lines 1-42, determines if bytes don’t match while comparing]; and enter a link recovery state [Col. 4, lines 1-42, enters correction state to correct data if bits don’t match].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Circello et al. (USPN 10,210,040) in view of Lovett et al. (USPN 10,372,647).
Regarding claim 3, Circello teaches an apparatus as discussed in rejection of claim 2.
However, Circello does not teach the predetermined ordered set interval occurs following a flow control unit (flit).
Lovett teaches the predetermined ordered set interval occurs following a flow control unit (flit) [Fig. 3 and Col. 6, lines 6-13].

Regarding claim 24, Circello teaches a system comprising: a host device comprising a downstream port [Col. 3, lines 33-67 and Fig. 1A]; a link partner comprising an upstream port [Fig. 1A and Col. 3, lines 33-67]; a link interconnecting the downstream port with the upstream port [Fig. 1A, 104]; the downstream port to transmit, during a predetermined interval, a first set of eight bytes comprising a first ordered set and a second set of eight bytes comprising a second ordered set, the first ordered set identical to the second ordered set [Fig. 2A, Col. 2, lines 38-43]; the upstream port to: receive the first set of eight bytes [Fig. 2A, Col. 2, lines 38-43]; determine that the first set of eight bytes were received during an expected ordered set interval [Fig. 2A, Col. 2, lines 38-43]; identify an ordered set type based on the first set of eight bytes [Col. 2, lines 38-45]; and determine a presence or absence of bit errors within the first set of eight bytes by comparing the first set of eight bytes against an expected bit sequence associated with the expected ordered set interval ]Col. 2, lines 48-58 and Col. 4, lines 1-42, Fig. 1B, 154].
However, Circello does not teach the first ordered set is received at a predetermined ordered set interval; and wherein the predetermined ordered set interval occurs following a flow control unit (flit).
Lovett teaches the first ordered set is received at a predetermined ordered set interval; and wherein the predetermined ordered set interval occurs following a flow control unit (flit) [Fig. 3 and Col. 6, lines 6-13].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have ordered set interval occur following a flit so that data can be grouped into bundles.
.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Circello et al. (USPN 10,210,040) in view of Lovett et al. (USPN 10,372,647) in view of Yamamoto et al. (US-PGPUB 2012/0314586).
Regarding claim 15, Circello teaches a method comprising: receiving, at physical layer circuitry of a receiver, a first bit sequence corresponding to a first ordered set comprising eight bytes [Fig. 2A, Col. 2, lines 38-43]; receiving, at the physical layer circuitry, a second bit sequence corresponding to a second ordered set comprising eight bytes, the first bit sequence immediately adjacent to the second bit sequence, the first ordered set identical to the second ordered set [Fig. 2A, Col. 2, lines 38-43];  comparing a portion of the first ordered set against an expected ordered set [Col. 2, lines 48-58 and Col. 4, lines 1-42, Fig. 1B, 154].
However, Circello does not teach the first bit sequence received at a predetermined ordered set interval, the predetermined ordered set interface following a flow control unit (flit); determining a type of ordered set based on the comparison; and determining a presence or absence of transmission layers within the first ordered set based on the comparison of the first ordered set against the expected ordered set.
Lovett teaches the first bit sequence received at a predetermined ordered set interval, the predetermined ordered set interface following a flow control unit (flit) [Fig. 3 and Col. 6, lines 6-13].  Yamamoto teaches determining a type of ordered set based on the comparison [Para 34]; and determining a presence or absence of transmission layers within the first ordered set based on the comparison of the first ordered set against the expected ordered set [Para 34].

Regarding claim 16, Circello teaches reading, by the port, the eight bytes of the first ordered set [Col. 2, lines 31-66]; and checking that five of the eight bytes match an expected type of ordered set [Col. 2, lines 31-66].
Regarding claim 17, Circello teaches determining that five of the eight bytes do not match an expected type of ordered set [Col. 4, lines 1-42]; and 57Attorney Docket No. AC2150-USentering a link recovery state [Col. 4, lines 1-42].
Allowable Subject Matter
Claims 6-14 and 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McNutt et al. (USPN 8,417,847) teaches a chain of modules, where one module such as input/output module, of the chain of modules is communicatively coupled to a programmable logic controller (PLC).  The module is adapted to communicate with the PLC via 8B/1OB encoded frames, where one frame of the 8B/1OB encoded frames includes a message type field of a size that corresponds to eight bits, and a value stored in the message type field indicative of content of a data field of each of the frames.  The message type field follows an ordered sequence of fields included by the frame.  The configuration of the system avoids the susceptibility of the system to faults that result from equipment failure and data transmission errors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.